                                                                                                         FILED
                                                                                                2019 Sep-13 AM 10:27
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                  JASPER DIVISION

JALA ELIZABETH SMITH,                          )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )              6:18-cv-00926-RDP
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )


                                MEMORANDUM OF OPINION

I.     Introduction

       Plaintiff, Jala E. Smith, appeals from the decision of the Commissioner of the Social

Security Administration (“Commissioner”) denying her applications for Supplemental Security

Income (“SSI”) and Disability Insurance Benefits (“DIB”). Ms. Smith timely pursued and

exhausted her administrative remedies and the decision of the Commissioner is ripe for review

pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3).

       Plaintiff was 34 years old at the time of the Administrative Law Judge’s (“ALJ’s”)

decision, and she has her GED. (Tr. at 92.) Her past work experiences include employment as a

certified nursing assistant, cashier, and fast food worker. (Id. at 93-94.) Ms. Smith claims that she

became disabled on July 9, 2016, due to severe chronic migraines, dizziness, muscles spasms,

nausea, anxiety, depression, numbness to body and face, confusion, and blackout spells. (Id. at

233, 95-96, 258.)

       The Social Security Administration (“SSA”) has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus eligible for DIB or



                                                   1
SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v. Apfel, 245 F.3d 1274, 1278 (11th

Cir. 2001). The evaluator will follow the steps in order until making a finding of either disabled

or not disabled; if no finding is made, the analysis will proceed to the next step. See 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). The first step requires the evaluator to determine whether the

plaintiff is engaged in substantial gainful activity (“SGA”).       See id. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the evaluator moves on to the next step.

       The second step requires the evaluator to consider the combined severity of the plaintiff’s

medically determinable physical and mental impairments.            See id. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). An individual impairment or combination of impairments that is not classified

as “severe” and does not satisfy the durational requirements set forth in 20 C.F.R. §§ 404.1509

and 416.909 will result in a finding of not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). The decision depends on the medical evidence contained in the record. See

Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that “substantial medical evidence

in the record” adequately supported the finding that plaintiff was not disabled).

       Similarly, the third step requires the evaluator to consider whether the plaintiff’s

impairment or combination of impairments meets or is medically equal to the criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.                See 20 C.F.R. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed impairment and the durational

requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 are satisfied, the evaluator will make

a finding of disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).

       If the plaintiff’s impairment or combination of impairments does not meet or medically

equal a listed impairment, the evaluator must determine the plaintiff’s residual functional capacity

(“RFC”) before proceeding to the fourth step. See id. §§ 404.1520(e), 416.920(e). The fourth step



                                                 2
requires the evaluator to determine whether the plaintiff has the RFC to perform the requirements

of his past relevant work. See id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the plaintiff’s

impairment or combination of impairments does not prevent him from performing his past relevant

work, the evaluator will make a finding of not disabled. See id.

       The fifth and final step requires the evaluator to consider the plaintiff’s RFC, age,

education, and work experience in order to determine whether the plaintiff can make an adjustment

to other work. See id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the plaintiff can perform other

work, the evaluator will find him not disabled. Id.; see also 20 C.F.R. §§ 404.1520(g), 416.920(g).

If the plaintiff cannot perform other work, the evaluator will find him disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

       Applying the sequential evaluation process, the ALJ found that Ms. Smith has not engaged

in SGA since the alleged onset of her disability. (Tr. at 64.) According to the ALJ, Plaintiff’s

depression, migraine headaches, and obesity are considered “severe” based on the requirements

set forth in the regulations. (Id.) However, she found that these impairments neither meet nor

medically equal any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

at 65.) The ALJ determined that Ms. Smith has the following RFC: medium work, including lifting

and/or carrying fifty pounds occasionally and twenty-five pounds frequently; sitting for six hours;

standing and/or walking for six hours; pushing/pulling as much as she can lift/carry; climbing

ramps and stairs frequently, but never climbing ladders, ropes, or scaffolding; frequently

balancing, stooping, kneeling, crouching, and/or crawling; avoiding unprotected heights or moving

mechanical parts; performing simple, routine tasks; making simple work-related decisions; and

only occasionally interacting with the with general public. (Id. at 66.)




                                                  3
       According to the ALJ, Ms. Smith is unable to perform any of her past relevant work. (Tr.

at 72.) She determined that Plaintiff’s “transferability of job skills is not an issue in this case

because the claimant’s past relevant work is unskilled.” (Id. at 73.) Because Plaintiff cannot

perform the full range of medium work, the ALJ enlisted a vocational expert (“VE”) and used

Medical-Vocation Rule 203.28 as a guideline for finding that there are a significant number of jobs

in the national economy that she is capable of performing, such as hand packager, laundry worker,

and cleaner. (Id.) The ALJ concluded her findings by stating that Plaintiff “has not been under a

disability, as defined in the Social Security Act, from July 9, 2016, through the date of this

decision.” (Id.)

II.    Standard of Review

       This court’s role in reviewing claims brought under the Social Security Act is a narrow

one. The scope of its review is limited to determining (1) whether there is substantial evidence in

the record as a whole to support the findings of the Commissioner, and (2) whether the correct

legal standards were applied. See Stone v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir.

2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This court

gives deference to the factual findings of the Commissioner, provided those findings are supported

by substantial evidence, but applies close scrutiny to the legal conclusions. See Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1996).

       Nonetheless, this court may not decide facts, weigh evidence, or substitute its judgment for

that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)). “The substantial evidence

standard permits administrative decision makers to act with considerable latitude, and ‘the

possibility of drawing two inconsistent conclusions from the evidence does not prevent an



                                                4
administrative agency’s finding from being supported by substantial evidence.’” Parker v. Bowen,

793 F.2d 1177, 1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if this court finds that the proof preponderates

against the Commissioner’s decision, it must affirm if the decision is supported by substantial

evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       However, no decision is automatic, for “despite th[e] deferential standard [for review of

claims], it is imperative that th[is] court scrutinize the record in its entirety to determine the

reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d 622, 624 (11th Cir. 1987)

(citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir. 1984)). Moreover, failure to apply the

correct legal standards is grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th

Cir. 1984).

III.   Discussion

       One of Ms. Smith’s arguments in support of reversal is that the ALJ, in determining her

RFC, failed to account for limitations caused by her migraine headaches, including failing to

account for the multiple opinions of Dr. Arturo Otero, her treating neurologist, that she suffered

from debilitating migraine headaches.1 The court agrees that this case must be reversed and

remanded on this ground.

       A.      Applicable Law

       A claimant’s RFC is an administrative finding as to the most the claimant can do despite

the limitations from her impairments. See 20 C.F.R. §§ 404.1527(d), 404.1545(a), 416.927(d),

416.945(a). A claimant’s RFC is reserved to the determination of the ALJ and is concluded based



1
       Plaintiff also contends that the ALJ erred in rejecting consultative examiner Brian Thomas,
Psy.D’s opinion.


                                                5
on the relevant medical evidence and other evidence included in the case record. See 20 C.F.R. §§

404.1545 (a)(3), 416.945 (a)(3). Statements by a physician are relevant to the ALJ’s findings, but

they are not determinative, as it is the ALJ who bears the responsibility for assessing a claimant’s

RFC. See, e.g., 20 C.F.R. § 404.1546(c). A claimant’s statements about the frequency, intensity,

and duration of her symptoms will only impact her RFC to the extent they are consistent with other

evidence of record. See 20 C.F.R. §§ 404.1529, 416.929 (describing the Commissioner’s process

for evaluating subjective complaints).

       Eleventh Circuit case law provides that controlling weight must be given to the opinion,

diagnosis and medical evidence of a treating physician absent good cause to do otherwise.

Crawford, 363 F.3d at 1159–1160; Phillips, 357 F.3d at 1240–1241; 20 C.F.R. § 404.1527(d)(2).

“[G]ood cause exists when the (1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Phillips, 357 F.3d at 1240–1241. When a

treating physician’s opinion does not warrant controlling weight, the ALJ must clearly articulate

his reasons, which must also be legally correct and supported by substantial evidence in the record.

Crawford, 363 F.3d at 1159–60; Lamb v. Bowen, 847 F.2d 698, 703–704 (11th Cir. 1988).

       B.      Record Evidence

       A recitation of Smith’s medical history with regard to her migraine headaches is warranted.

Smith has suffered from migraines since she was a child, but in early March 2016, her headaches

worsened. (Tr. at 403.) An examination by her treating physician at Vernon Medical Clinic

revealed that she was tender to palpation over the cervical spine muscles, with muscle spasms in

her neck. She was prescribed Toradol, Zanaflex, and Xanax. (Tr. at 366-69.) Later in March, her

left-sided scalp pain continued, but a CT of her head was normal. (Tr. at 361.) She reported that



                                                 6
she had occasional migraines, and although she had taken Imitrex in the past, it was too expensive,

but she was willing to try it again. Topamax and Imitrex were prescribed for her migraine and

tension headaches. (Tr. at 362-64.)

       By early April 2016, Smith’s headaches were better, and her scalp pain had resolved

because she’d cut her hair very short. (Tr. at 356.) She was assessed with improved migraine

headache and Topamax was increased. (Tr. at 359.) However, later in April, Smith continued

having severe frequent headaches. She’d tried everything she’d been offered with little relief and

wanted a referral to a neurologist. Her examination was normal except for tenderness to palpation

over the cervical spine muscles. (Tr. at 351-53.) She was assessed with chronic, recurrent headache

and neck pain, Imitrex was refilled, and she was referred to a neurologist. (Tr. at 354.)

       Smith began treatment with neurologist, Arturo Otero, M.D., in July 2016. He treated her

through at least August 2017, and he diagnosed intractable migraine headaches and spasms. (Tr.

at 391-413, 414-18, 422-70, 471-73, 550-56.) His treatment notes document that Smith said she

had daily migraines that were experienced any time of the day. They were located occipitally and

cervically, severe in intensity (8-10/10), with pounding and throbbing, and associated symptoms

of photophobia, nausea, vomiting, phonophobia, hot temperatures, and excessive psychological

stress. Smith had a family history of similar headaches and a history of them as a child. Her

migraines were exacerbated by lack of sleep, noise, stress, weather changes, and hot temperatures,

and alleviated by rest, sleep, relaxation, vomiting, decreased activity, and quiet. (Tr. at 403.)

Preventative medications such as Topamax weren’t helpful; abortive medication, like Imitrex, was

helpful; and Excedrin Migraine, Ibuprofen, and Naprosyn were not helpful. (Id.)

       Related to the headaches, Dr. Otero’s notes reflect that Smith also had severe spasms

affecting her from the occiput/neck all the way to the lumbar spine. Episodes lasted an entire day



                                                 7
and occurred spontaneously, with duration of two months, (i.e., since about May 2016). (Id.) She’d

had instances of her hands and feet becoming paresthetic on a frequent basis, and her sleep was

poor, fragmented, and interrupted. (Id.) Dr. Otero increased some of her medications, added

Neurontin, ordered MRIs of her brain and cervical spine, and ordered nerve conduction studies of

her bilateral upper and lower extremities. (Tr. at 404.)

        In January 2017, Dr. Otero documented that Smith had dizziness caused by extreme head

pain (tr. at 428), blurred vision caused by intense headaches (tr. at 428-29), spasms affecting her

entire body (tr. at 423), and headache paroxysms daily with pain severe enough that she didn’t

trust herself to drive. (Tr. at 495). He noted that her migraines worsened in October 2016 and she’d

received parenteral therapy which didn’t last more than an hour, that her headaches were

nonresponsive to over-the-counter NSAIDs, that she had at least one episode of early morning

decreased visual acuity lasting for ten minutes, followed by a severe migraine headache (tr. at

417), and that she experienced a severe headache followed by pronounced atonia, or decreased

muscle tone, (tr. at 459) in her upper and lower extremities that caused her to fall because she

couldn’t move her legs and was unable to stand for about five to ten minutes. She suffered a severe

right ankle sprain as a result. (Id.)

        By February 2017, he noted that Smith had episodes of generalized spasms that came in

paroxysms, at times severe enough she couldn’t walk, and that affected her entire body and limbs.

(Tr. at 423.) She also had acroparesthesias and hypoestesias that seemed to be increasing. (Id.) Dr.

Otero was concerned about her episodes of generalized weakness and spasms of the entire body,

so he referred her to UAB Neurology to determine if she had stiff person syndrome. (Tr. at 425,

474.)




                                                  8
       In June 2017, Dr. Otero noted that Smith was still having spasms of the upper and lower

extremities and cervical and thoracic spines with exertion, despite Tizanidine helping her spasms.

(Tr. at 554.) She weighed 267.5 pounds with a BMI of 44.51, and physical examination was

normal. (Tr. at 555.)

       Over the time he treated her, Dr. Otero ordered multiple objective tests that were essentially

negative (tr. at 406, 408, 450, 573-74), with the exception of an MRI of her cervical spine that

showed mild neural foraminal narrowing on the right at C4-C5 and C5-C6. (Tr. at 407.) He

prescribed multiple medications to try to alleviate Smith’s migraine headache pain. (Tr. at 395-96,

428-29.) Dr. Otero also stated several times, beginning in September 2016, that Smith could not

work due to her medical condition. (Tr. at 395.) He reiterated in October 2016 that Smith was not

able to work, that she would have difficulty performing plain housework. (Tr. at 416.) In February

2017, he said she was not capable of holding meaningful gainful employment. (Tr. 425.) He

completed a medical source statement in February stating that Smith couldn’t sustain work activity

on a regular and continuing basis due to severe migraines, and that she’d likely miss two or more

days a month, and he cited objective evidence of her severe pain behavior and various ER visits.

(Tr. at 471-72.)

       In May 2017, Smith saw neurologist, Ikjae Lee, M.D., on referral from Dr. Otero, for

muscle spasms that started with bad headaches. (Tr. at 577.) Dr. Otero wanted him to determine if

she had stiff person syndrome. Smith reported severe head pain that lasted for days, with blurry

vision or dark vision, that got better with resting or a Phenergan shot. (Id.) She had headaches at

least two to three times a week, muscle spasms in her neck and back that worsened the headaches,

and spasms in her arms and legs, with pain in the muscles when the spasms ended, typically within

five minutes. (Id.) This happened off and on all day, about 15 times a day. She had intermittent



                                                 9
tingling in her fingers and in her legs, feet, and calf, and back pain that radiated to both legs. (Tr.

at 578-79.) Her physical and neurological examination was normal. (Id.) Dr. Lee’s impression was

muscle spasm, paresthesia, chronic headache, chronic neck and back pain, and obesity, with a

worsening course. Lab tests and an EMG/NCS test were normal. (Tr. at 582.)

        In August 2017, Dr. Lee ordered a brain MRI, which showed some abnormal findings that

were thought to be incidental, but there was no significant change since the prior MRI in July 2016.

(Tr. at 552.) Smith’s complaints were unchanged and her muscle spasms had decreased her daily

functioning. Despite Tizanidine, which was helping some, her spasms were worsening. She had to

lie down when she got the spasms. (Tr. at 557.) Dr. Lee’s diagnoses were unchanged. He didn’t

believe she had stiff person syndrome or a neuromuscular cause for the spasms. It seemed quite

bizarre to him to have spasms that come with numbness. (Tr. at 562.) He suggested Smith drink

quinine for the spasms. (Id.)

       Treatment notes from a treating nurse in 2017 document Smith’s continuing migraines and

muscle spasms. In April 2017, Smith started treatment with Lou Ann Hubbard, CRNP, for

headaches, dizziness, swelling, muscle spasms in her lower back, chest pain, and seeing amber.

(Tr. at 604). A chest x-ray showed slightly increased lung volumes. (Tr. at 606). Later that month,

Smith felt better after starting Lasix and Zanaflex. She weighed 276.5 pounds with a BMI of 46.01.

Ms. Hubbard’s assessment included near syncope, and panic attacks. Paxil was started. (Tr. at 601-

02.) In September 2017, Ms. Hubbard’s assessment was chronic vertigo, swelling, bilateral

headaches, chronic nausea, and tiring easily. (Tr. at 596-97.) Steroids, diuretics, and anti-nausea

medications were started. (Tr. at 597.)

       Smith was also seen at various emergency room departments after her onset date because

of her migraines, spasms, and atypical chest pain. At a visit in December 2016, she had visual



                                                  10
phenomena indicative of photopsias and muscle spasms in all her limbs, especially in the right arm

and neck. (Tr. at 430). Diagnoses included intractable migraine and paresthesias, and numbness.

(Tr. at 431.) In February 2017, she presented to an emergency department again with worsening

body spasms and headache at an 8/10 intensity level, saying that her medications weren’t helping.

(Tr. at 533.) At a visit in March 2017, she had body swelling, pain, headache, vomiting, fluid build

up, and nausea. (Tr. at 527.) Reflexes in her feet were hyperreflexic, and a chest x-ray showed

chronic elevation of the right hemidiaphragm, but no acute lung disease. (Tr. at 529-31.) In July

2017, Smith presented at the emergency department with trouble staying awake, dizziness, slurred

speech, gait problems, and near syncope for more than one week. (Tr. at 511.) Her examination,

and all tests were normal, and the impression was dizziness with gait difficulty, near syncope, and

speech problems. (Tr. at 513-14, 516-517, 573-74.)

       A psychological consultative examination and a post-hearing physical consultative

examination also document Smith’s headache and muscle spasm complaints. In October 2016,

Brian Thomas, Psy.D. performed a psychological evaluation of Smith on behalf of the Social

Security Administration. (Tr. at 420.) She complained of pain, dizziness, and blackouts that

interfered with driving. After a mental status examination and interview, Dr. Thomas diagnosed

major depressive disorder, panic disorder with agoraphobia, but ruled out somatic symptom

disorder. He said her ability to perform routine and repetitive tasks is fair, but her consistency is

probably poor. (Id.) She had a fair ability to sustain attention, interact with coworkers, and to

handle funds, and her ability to receive supervision was adequate. (Id.)

       Post-hearing, in October 2017, Smith was examined by consultant Hakim Hisham, M.D.

(Tr. at 608.) She reported severe, painful headaches with associated nausea and vomiting, light

and sound sensitivity, and sometimes balance problems. Her headaches were daily, with very



                                                 11
severe headaches about four to five days a month, which lasted several hours and sometimes

longer. Movement tended to trigger her headaches. (Tr. at 609.) Dr. Hisham’s examination

revealed blurred optic discs on both sides and tenderness of the trapezius muscle and shoulder

girdle, and in the occipital nerve. (Id.) Her neck range of motion was slightly decreased with

discomfort. (Tr. at 610.) Dr. Hisham’s impression was headache that seemed to be a combination

of migraine features, questionable pseudo-tumor was a consideration, chronic daily headache, and

morbid obesity. (Id.) Dr. Hisham did not dispute the frequency of Smith’s headaches.

       Smith’s testimony of her limitations from her migraines and related problems is consistent

with what she reported to doctors. At Smith’s hearing, she stated that she has daily migraines,

some more severe than others, but the ones she has daily usually last a couple hours and she has

to lie down, and is weak after them. (Tr. at 95.) When she has them she stays in a dark room with

her air conditioners and a fan on her, keeping her cool so the migraine won’t be so intense. They

last from start to finish anywhere from two to six hours. (Tr. at 102-03.) She stated that at the time

of her hearing, she was taking over-the-counter Excedrin Migraine because her doctor had taken

her off Sumatriptan, but she was going back to see him on the ninth, which was five days after the

hearing, to see how the Excedrin Migraine had helped—she said they were doing a trial with the

medications. (Tr. at 95-96.)

       While the frequency of Smith’s migraines varied over time, she never reported fewer than

two to three a week with pain sometimes lasting for days, and while their intensity varied, she did

not report fewer than four to five very severe migraines a month, with daily headaches.

       C.      The ALJ’s Decision

       As noted above, the ALJ found that Smith’s migraine headaches, depression, and obesity

are severe impairments at step two of the evaluation but that they did not meet or equal a Listing



                                                 12
of impairments at step three. Within her RFC finding, the ALJ broadly stated that Smith’s

descriptions of her symptoms and limitations has generally been “inconsistent and unpersuasive.”

(Tr. at 68.) Also within the RFC, the ALJ rejected the multiple opinions of Dr. Otero that Smith

suffers from severe migraines that are disabling because there was no objective evidence to support

his opinions. (Id. (“Dr. Otero’s opinion is not supported by the evidence or by the treatment notes,

in particular, by the objective findings, which are all normal.”).

       D.      Discussion

       After careful review, the court concludes it was reversible error for the ALJ to reject Dr.

Otero’s opinions. In addition, the ALJ failed to account for Smith’s migraines in determining her

RFC.    Neither the Social Security Administration nor the federal courts requires that an

impairment, including migraines, be proven through objective clinical findings. See, e.g.,

Thompson v. Barnhart, 493 F. Supp. 2d 1206, 1215 (M.D. Fla. 2010); Ortega v. Chater, 933 F.

Supp. 1071, 1075 (S.D. Fla. 1996) (noting that “present-day laboratory tests cannot prove the

existence of migraine headaches[ ]” and holding that an ALJ improperly discounted a treating

physician’s opinion that a claimant was disabled by migraines, despite the fact that there were no

laboratory tests confirming the existence or severity of the headaches, where the opinion of the

treating physician was consistent, extensive, and substantiated by objective medical evidence that

the claimant suffered from symptoms that were associated with severe migraine headaches);

Stebbins v. Barnhart, 2003 WL 23200371, *10–11 (W.D. Wis. Oct. 21, 2003) (remanding the

ALJ’s decision because it was based on errors, “foremost of which was a fundamental

misunderstanding of the diagnosis and treatment of migraine headaches[ ]”); Diaz v. Barnhart,

2002 WL 32345945, *6 (E.D. Pa. Mar. 7, 2002) (stating that migraines “do not stem from a

physical or chemical abnormality which can be detected by imaging techniques or laboratory tests,



                                                 13
but are linked to disturbances in cranial blood flow [ ]”); Federman v. Chater, 1996 WL 107291,

at *2 (S.D.N.Y. Mar. 7, 1996) (noting that because there is no test for migraines, “‘when presented

with documented allegations of symptoms which are entirely consistent with the symptomatology

for evaluating the claimed disorder, the Secretary cannot rely on the ALJ’s rejection of the

claimant’s testimony based on the mere absence of objective evidence[ ]’”).

       In Thompson, the court determined that the ALJ erred in declining to assign determinative

weight to the treating physician’s opinion that the plaintiff suffered from severe migraines because

of the lack of clinical examination findings. 493 F. Supp. 2d at 1214-15. The court stated that the

treating physician set forth “medical signs and symptoms sufficient to justify his diagnoses and

treatment of the same.” Id. at 1215. It concluded that based upon the totality of the evidence, the

ALJ’s reasons for discounting the opinion of the claimant’s treating physician were not based on

substantial evidence. Id.

       The same is true here. Indeed, there is no actual test to diagnose migraine headaches. CT

or   MRI     scans   cannot    be   used    to   diagnose    them.    See    Migraine    diagnosis,

http://www.migrainetrust.org/living-with-migraine/seeking-medical-advice/diagnosis/         (visited

September 11, 2019). A proper diagnosis in this area depends on a doctor taking a medical history

and ruling out other causes for the headaches. See id. To make a firm diagnosis, a detailed history

of the headaches and/or other symptoms is taken, which includes analyzing the features of the

headaches, i.e., how often they happen, how severe the pain is, what symptoms go with them, the

effect the headaches have in everyday activities, and the family history of headaches. See id. Then

a thorough examination is carried out, including a complete neurological assessment. See id. Dr.

Otero, Plaintiff’s treating neurologist, took these steps in making his diagnosis of intractable

migraine headaches. (Tr. at 394, 396, 400, 405, 418, 425, 429, 431, 461, 471, 556.) And the record,



                                                 14
as described above, reveals that since March 2016, there have been multiple references to

Plaintiff’s continuing treatment for and continuing complaints of, migraines, associated with

symptoms such as nausea, spasms, blurred vision, aura, photophobia, phonophobia, flashes of

light, etc., and for which she has been prescribed a variety of medications (e.g., Imitrex, Topamax,

Excedrin Migraine, Toradol, Zanaflex, Xanax, Ibuprofen, and Naprosyn). Indeed, in almost every

medical record and at almost every medical appointment/treatment, Plaintiff’s migraines or history

of treatment for migraines, were at least noted, but more often than not, her migraines were actually

assessed—even when she sought treatment for a different medical problem. The ALJ, however,

failed to acknowledge the abundant documentation of migraine diagnoses, symptoms, and signs

as being “objective” evidence to support Dr. Otero’s opinion. Indeed, the ALJ found that Dr.

Otero’s opinion was inconsistent with “normal” objective examination results and testing, but the

ALJ did not suggest what objective evidence should be shown to verify the existence of migraines

beyond what was shown. In his brief, the Commissioner does not respond to Plaintiff’s argument

that objective medical testing does not diagnose migraines, merely reiterating that Plaintiff’s

cranial MRI, nerve conduction study, and physical exams were normal. (Doc. 16 at 8.)

       The ALJ also made a broad statement that Smith’s description of her symptoms and

limitations has generally been inconsistent and unpersuasive, but failed to indicate what record

evidence was inconsistent in Smith’s statements about her migraine headaches. The ALJ said there

were inconsistencies in Smith’s reports about the effectiveness of her medications, because while

she reported at one point to Dr. Otero that Excedrin Migraine wasn’t effective, as of the hearing

date she was taking that medicine. (Tr. at 95-96.) But Smith stated at her hearing that she was

taking Excedrin Migraine at the time because her doctor, who she would see five days later, had

taken her off Sumatriptan and was trying her on Excedrin Migraine to see if it would help. (Id.)



                                                 15
       The ALJ also rejected Smith’s limitations because of her self-reported daily activities,

which she said included taking care of her personal needs, preparing basic meals, playing with her

children, and helping her children get ready for school. However, Smith indicated that when she

doesn’t have a migraine, she can participate in the daily activities she indicated, albeit at a slower

pace than in the past and with breaks. (Tr. at 276, 277, 279, 287, 289.) The ALJ didn’t factor in

any limitation when Smith has a severe migraine or that she gets assistance from her mother with

housework and shopping, her mother and step-dad help her with her children when she’s not able,

and they handle her finances for her. (Tr. at 70-71, 100-01, 287-89.)

       Because the ALJ failed to acknowledge or evaluate the severity, duration, and/or frequency

of Smith’s severe migraines on her ability to perform work activity and rejected Dr. Otero’s

diagnoses that Smith suffered from intractable migraines because of the lack of corroborating

objective evidence, her RFC assessment and decision are unsupported by substantial evidence.

Remand is required for appropriate consideration of the evidence. To the extent the ALJ

determines that Dr. Otero’s opinions are not due controlling weight, she must not only articulate

her reasons, but her reasons must be legally correct, and supported by substantial evidence in the

record. See, e.g., Crawford, 363 F.3d at 1159–60. Additionally, upon remand, the ALJ should

reassess Plaintiff’s credibility. The ALJ’s assessment of Plaintiff’s credibility placed an undue

emphasis on the absence of objective medical evidence. However, given the nature of chronic

migraines, upon remand, the ALJ should reassess Plaintiff’s credibility, giving due consideration

to the need to go beyond objective medical evidence in properly evaluating such cases.2



2
       The ALJ’s error, discussed above, is dispositive of this appeal. Therefore, it is unnecessary
to address Plaintiff’s remaining argument. See note 1, supra. See also Diorio v. Heckler, 721 F.2d
726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the entire record); McClurkin v. Soc.
Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (no need to analyze other issues when
case must be reversed due to other dispositive errors).

                                                 16
IV.   Conclusion

      For the reasons set forth herein, and upon careful consideration of the administrative record

and briefs of the parties, the decision of the Commissioner of Social Security denying Plaintiff’s

claims for DIB and SSI is REVERSED and REMANDED for further administrative proceedings

consistent with this opinion. A separate closing order will be entered.

      DONE and ORDERED this September 13, 2019.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                               17
